FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FILOMENA NOTARIO RIVERA,                  
                      Petitioner,                 No. 06-70028
              v.
                                                  Agency No.
                                                  A70-830-630
MICHAEL B. MUKASEY,* Attorney
General,                                            OPINION
                     Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                   Argued and Submitted
         October 17, 2007—San Francisco, California

                     Filed December 7, 2007

       Before: Robert R. Beezer, Stephen S. Trott, and
              Susan P. Graber, Circuit Judges.

                   Opinion by Judge Beezer;
                  Concurrence by Judge Graber




  *Michael B. Mukasey is substituted for his predecessor, Alberto R.
Gonzales, as Attorney General of the United States, pursuant to Fed. R.
App. P. 43(c)(2).

                                16121
16124                    RIVERA v. MUKASEY
                            COUNSEL

Alison Dixon, San Francisco, California, for the petitioner.

Charles Everett Mullens, United States Department of Justice,
Washington, DC, for the respondent.


                             OPINION

BEEZER, Circuit Judge:

   Filomena Notario Rivera (“Rivera”), a native and citizen of
the Philippines, petitions for review of the Board of Immigra-
tion Appeals’ (“BIA”) dismissal of an immigration judge’s
(“IJ”) denial of her application for asylum and withholding of
removal. We have jurisdiction under 8 U.S.C. § 1252. The
IJ’s adverse credibility determination is supported by substan-
tial evidence and the BIA properly exercised its discretion in
reducing Rivera’s period for voluntary departure to 30 days.
We deny the petition for review.

                                  I

   Rivera, a former schoolteacher from Bani, the Philippines,
entered the United States in June 1993 on a Visitor’s Visa that
authorized her to stay in the country until June 1994. After
Rivera remained in the United States past that date, the Immi-
gration and Naturalization Service issued an order to show
cause, charging Rivera with deportation. Rivera filed an appli-
cation for asylum and withholding of deportation, contending
that she had suffered past harassment, persecution and torture
at the hands of the of the New People’s Army (“NPA”)1 for
  1
   The NPA is, according to the State Department’s 2001 Country Report,
“the armed wing of the main Communist insurgent faction” in the Philip-
pines.
                      RIVERA v. MUKASEY                   16125
her participation in the Filipino Civilian Voluntary Organiza-
tion.

   Rivera’s asylum application describes a November 1992
episode in which NPA officials abducted and beat her. They
kept her for several days until she agreed that she would cease
providing the government with information about NPA activi-
ties. Soon after, she learned that the NPA had murdered her
fiancé, a Bani police chief. Rivera fled to the United States.
She briefly returned to the Philippines but, after determining
that the NPA was still looking for her, came back to the
United States in June 1993. Rivera averred that a return to her
homeland would result in her arrest, detention, torture or
death based upon her past activities and political opinion.

   An IJ held a merits hearing in 1997 at which Rivera testi-
fied under oath. The IJ denied Rivera’s requests for asylum
and withholding of deportation. Rivera appealed that decision
to the BIA. The BIA determined that Rivera’s counsel had
ineffectively assisted her by failing to adequately prepare her
for the hearing and remanded the case to the IJ for a new
hearing. In that remand order, the BIA directed the IJ to per-
mit the parties to present additional evidence and to make an
explicit credibility finding.

   On remand, the IJ held another merits hearing in 2004. The
IJ gave Rivera an opportunity to submit another application
but she declined, opting instead to merely correct some dates
on her initial application. Rivera again testified about the
events and circumstances in the Philippines that led her to flee
to the United States, including her abduction and her fiance’s
death. Her testimony differed substantially from her 1997 tes-
timony. For example, at the 1997 hearing Rivera testified that
the abductors did not identify themselves as NPA members,
but at the 2004 hearing she said that the abductors had in fact
identified themselves as official members of the NPA. Simi-
larly, she said in 1997 that she was taken at gunpoint, but in
2004 she testified that her abductors did not use a firearm. Her
16126                 RIVERA v. MUKASEY
1997 testimony also contained contradictory statements con-
cerning whether she was blindfolded during the abduction and
whether she was held for three days or five days. In response
to questioning by her new counsel, Rivera attempted to
explain why her 1997 testimony had been inaccurate, stating
that she was confused, scared, nervous and uncomfortable
with her attorney.

   The IJ determined that Rivera’s testimony was not credible
because of the numerous inconsistencies between her 1997
testimony and her 2004 testimony. Alternatively, the IJ found
that Rivera had failed to show that she had suffered past per-
secution or an objective basis for a fear of future persecution.
The IJ denied Rivera’s claims for asylum and withholding of
deportation. The IJ granted Rivera 90 days for voluntary
departure. In her oral decision, the IJ stated that Rivera “has
used every means of staying in the United States during the
time she has been here now for approximately eight years.
The Court has no greater reason to believe her today than it
had to believe her when she testified in 1997.”

   Rivera appealed this decision to the BIA. The BIA affirmed
the IJ’s decision, noting the specific inconsistencies that led
to the IJ’s negative credibility determination. The BIA found
that the IJ had not committed clear error in determining that
Rivera was not credible and could therefore not meet her bur-
den of demonstrating eligibility for asylum. The BIA also
reduced the period of voluntary departure from 90 days to 30
days.

   Rivera moved for reconsideration with the BIA, which
denied the motion. In its order denying reconsideration, the
BIA stated that it did not condone the statements made by the
IJ that Rivera had “used every means of staying in the United
States,” but determined that neither the IJ’s statements nor
behavior supported a finding of bias or prejudice.

   Rivera timely petitions for review of both the IJ’s adverse
credibility determination and the BIA’s reduction of the
                      RIVERA v. MUKASEY                    16127
period of voluntary departure. Rivera does not petition for
review of the BIA’s denial of the motion for reconsideration.

                               II

   We review adverse credibility findings under the substan-
tial evidence standard. Gui v. INS, 280 F.3d 1217, 1225 (9th
Cir. 2002). “The substantial evidence test is essentially a case-
by case analysis requiring review of the whole record. Sub-
stantial evidence is more than a mere scintilla and is such rel-
evant evidence as a reasonable mind might accept as adequate
to support a conclusion.” Turcios v. INS, 821 F.2d 1396, 1398
(9th Cir. 1987) (internal citation omitted). Questions of law
raised in a petition for review are reviewed de novo. Murillo-
Espinoza v. INS, 261 F.3d 771, 773 (9th Cir. 2001).

   When the BIA has reviewed the IJ’s decision and incorpo-
rated parts of it as its own, we treat the incorporated parts of
the IJ’s decision as the BIA’s. Molina-Estrada v. INS, 293
F.3d 1089, 1093 (9th Cir. 2002).

                              III

   To be eligible for asylum, Rivera is required to show that
she is unwilling or unable to return to her country of origin
“because of persecution or a well-founded fear of persecution
on account of race, religion, nationality, membership in a par-
ticular social group, or political opinion.” 8 U.S.C.
§ 1101(a)(42)(A). To demonstrate a well-founded fear of per-
secution, Rivera must show that she subjectively fears perse-
cution and must “offer ‘credible, direct, and specific evidence
in the record’ to show that persecution is a reasonable possi-
bility.” Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004)
(quoting Singh v. Ilchert, 63 F.3d 1501, 1506 (9th Cir. 1995)).
Although the substantial evidence standard is deferential, the
IJ must provide “specific, cogent reasons” for an adverse
credibility finding that bear a legitimate nexus to the finding.
Zahedi v. INS, 222 F.3d 1157, 1165 (9th Cir. 2000). “These
16128                  RIVERA v. MUKASEY
reasons cannot be peripheral, but rather must go to the heart
of petitioner’s claim.” Desta, 365 F.3d at 745.

   [1] After careful review of the administrative record, we
find that substantial evidence supports the IJ’s credibility
determination. The IJ determined, and the BIA agreed, that
the numerous inconsistencies between Rivera’s 1997 testi-
mony and her 2004 testimony showed a lack of credibility.
Rivera repeatedly gave inconsistent testimony regarding the
details of her abduction and those details go to the heart of her
claim. Desta, 365 F.3d at 745. These inconsistencies, particu-
larly when viewed cumulatively, deprive her claim of the req-
uisite “ring of truth.” Kaur v. Gonzales, 418 F.3d 1061, 1067
(9th Cir. 2005). These factual discrepancies are glaring
because Rivera’s entire claim centered around only two
events.

   [2] Rivera contends that it was improper for the IJ to com-
pare her 1997 testimony to her 2004 testimony in making the
credibility determination. Neither lack of attorney preparation
nor lack of a translator at Rivera’s 1997 hearing prevented the
IJ from considering Rivera’s prior testimony at the 2004 hear-
ing because the basis of the remand did not call into question
the reliability of Rivera’s testimony or the reliability of the
transcript. This is not a blanket rule; the reliability of earlier
testimony at a subsequent hearing will depend upon the cir-
cumstances of the case. If, for example, the BIA finds that a
petitioner had inadequate translation services, an IJ might be
precluded from relying on earlier testimony. This is not a case
of that kind and the IJ properly considered Rivera’s 1997 tes-
timony in assessing her credibility.

   Rivera’s argument that she was denied a reasonable oppor-
tunity to explain the perceived inconsistencies is both inaccu-
rate and unpersuasive. The transcript of the 2004 hearing
reveals numerous instances when, at the prompting of her
counsel, Rivera tried to explain the numerous inconsistencies.
                           RIVERA v. MUKASEY                          16129
The IJ ultimately found these explanations insufficient. See
Singh-Kaur v. INS, 183 F.3d 1147, 1151-53 (9th Cir. 1999).

   [3] Because the IJ cited cogent and factually supported rea-
sons to doubt Rivera’s credibility and those reasons strike at
the heart of her claim, substantial evidence supports the BIA’s
denial of asylum and withholding of removal.

                                     IV

   [4] Rivera argues that the IJ exhibited bias in her comments
during the hearing. Despite this allegation, Rivera does not
properly allege a due process violation in her petition.2 How-
ever, it is clear that the IJ’s comments do not rise to the level
of prejudgment or a due process violation. Rivera has not
shown that “the IJ had a deep-seated favoritism or antagonism
that would make fair judgment impossible.” Vargas-
Hernandez v. Gonzales, 497 F.3d 919, 926 (9th Cir. 2007).
Even if Rivera had shown bias, we have held that “if the fac-
tual record adequately supports the denial of an alien’s appli-
cation for relief, we cannot find that the alleged bias held by
the IJ was the basis for the denial of the application.” Id. (cit-
ing Hassan v. INS, 927 F.2d 465, 469 (9th Cir. 1991)). The
factual record here supports the IJ’s adverse credibility deter-
mination. Rivera had a full and fair hearing of her case and
a reasonable opportunity to present evidence on her behalf.
See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000).

                                     V

   Rivera contends that the BIA must grant more than 30 days
for voluntary departure after the IJ had granted her 90 days.3
   2
     Rivera does not allege a due process violation because of the IJ’s bias.
Rather, Rivera requests that her case be heard by a different IJ on remand.
Because we do not remand, we do consider this claim.
   3
     Although Rivera states in her brief that the IJ granted 60 days of volun-
tary departure, this is incorrect. The record clearly indicates that the IJ
granted 90 days. Rivera also properly acknowledged this in her motion for
reconsideration before the BIA.
16130                      RIVERA v. MUKASEY
Rivera asserts that the BIA’s decision in In re A-M-, 23 I. &
N. Dec. 737 (B.I.A. 2005), compels the BIA to grant the same
period of voluntary departure as set by the IJ.4

   [5] Under the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996 (“IIRIRA”), Pub. L. No. 104-208,
110 Stat. 3009, it is impermissible to grant voluntary depar-
ture for longer than 60 days. 8 U.S.C. § 1229c(b)(2). The IJ’s
grant of 90 days of voluntary departure to Rivera was thus
statutorily impermissible and the BIA was required to correct
the IJ’s legal error.

   To determine whether the BIA improperly failed to con-
sider A-M-, it is first helpful to examine the history of the
BIA’s different policy schemes for determining voluntary
departure. The BIA originally followed the general rule that
the amount of voluntary departure time originally granted by
the IJ would be reinstated after the BIA rendered its decision.
See, e.g., In re Villegas Aguirre, 13 I. & N. Dec. 139 (B.I.A.
1969). In In re Chouliaris, the BIA rejected that approach. 16
I. & N. Dec. 168, 170 (B.I.A. 1977). Expressing concern that
the voluntary departure rules were providing “a mechanism to
prolong unduly the departure of deportable aliens,” the BIA
determined that “[i]n those cases in which a [voluntary depar-
ture] period exceeding 30 days has been granted, the respon-
dent will be given 30 days from the date of our decision in
which to depart voluntarily.” Id. The BIA’s decision in
Chouliaris “had been based on the fact that an IJ . . . was per-
mitted to grant voluntary departure periods of any length.”
Padilla-Padilla v. Gonzales, 463 F.3d 972, 977 n.6 (9th Cir.
2006).

   Congress then passed the IIRIRA, which created the statu-
  4
    Rivera frames her claim as a due process violation. Voluntary depar-
ture is a form of discretionary relief for which there is no constitutionally
protected liberty interest. Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1167
(9th Cir. 2004).
                      RIVERA v. MUKASEY                   16131
tory maximum of 60 days for voluntary departure. 8 U.S.C.
§ 1229c(b)(2). The IIRIRA largely resolved the concerns
expressed in Chouliaris. In re A-M-, 23 I. & N. Dec. at 743.
Following the passage of the IIRIRA, the BIA held in A-M-
that “unless there are reasons in a particular case for reducing
the period of voluntary departure initially granted in removal
proceedings, we will reinstate the same period of voluntary
departure, within the 60-day statutory limit, as initially
granted by the [IJ].” Id. at 744.

   [6] The BIA’s decision in this case to grant 30 days for vol-
untary departure was not only necessary in light of the
requirements of the IIRIRA, but permissible under A-M-. A-
M-’s holding was expressly limited to cases in which the IJ
granted a period of voluntary departure within a 60-day limit.
Id. at 744. Here, the IJ granted Rivera 90 days to voluntarily
depart, rendering A-M- inapplicable. The BIA properly fol-
lowed the Chouliaris policy by reducing the voluntary depar-
ture period to 30 days.

   Rivera has already had ample time to depart voluntarily.
From the June 18, 2004 order of the IJ until she appealed to
the BIA on July 19, 2004, she had time to depart. From the
December 6, 2005 BIA decision until her petition for review
filed with this court on January 4, 2006, she had time to
depart. See Zazueta-Carrillo v. Ashcroft, 322 F.3d 1166,
1172-74 (9th Cir. 2003) (holding that the voluntary departure
period begins when an IJ or the BIA enters an order granting
voluntary departure). Rivera moved for a stay of deportation
and voluntary departure when she petitioned for review of the
BIA decision with the Clerk of the Court of Appeals for the
Ninth Circuit. After the respondent filed a notice of non-
opposition, the Deputy Clerk filed an order pursuant to Ninth
Circuit General Order 6.4(c), continuing the temporary stay
until “issuance of the mandate, or further order of the court.”
Rivera could have voluntarily departed at any time after the
BIA’s decision, including during the pendency of the appel-
late proceedings, without prejudicing her appeal. See Mendez-
16132                    RIVERA v. MUKASEY
Alcaraz v. Gonzales, 464 F.3d 842, 844 (9th Cir. 2006) (not-
ing that departure from the United States does not terminate
jurisdiction). She will have yet another period for voluntary
departure once we issue our mandate.

   The ability to delay finality over an issue such as voluntary
departure illustrates an institutional failing in these asylum
cases. By petitioning the Ninth Circuit for review, an undocu-
mented alien greatly extends an illegitimate stay in the United
States of America. Even in cases where the court has denied
a petition on the merits, questions of voluntary departure lead
to more delay. See, e.g., Padilla-Padilla, 463 F.3d at 982
(denying petitioner’s claim on the merits, but remanding for
determination whether reduction of voluntary departure
period was appropriate).

   It is clear that the mere filing of a petition for review no
longer automatically stays the removal of an alien pending the
court’s decision on the petition. 8 U.S.C. § 1252(b)(3)(B); cf.
8 U.S.C. § 1105a(a)(3) (repealed 1996) (providing for auto-
matic stay of deportation in most cases upon service of the
petition for review). Practically speaking, however, unop-
posed stays are granted as a matter of course. See 9th Cir.
Gen. Order 6.4(c) (setting forth procedures for stays of depor-
tation or removal).5 If the Attorney General files either a
notice of non-opposition to the stay or fails to respond alto-
gether, the automatic temporary stay is extended without con-
sideration of the substance of the motion. See De Leon v. INS,
115 F.3d 643, 644 (9th Cir. 1997) (finding that the filing of
a request for stay automatically stays a petitioner’s removal
until the court rules on the stay motion). In this practice, the
Ninth Circuit is failing to undertake the appropriate analysis
required by our precedent. See Abbassi v. INS, 143 F.3d 513,
514 (9th Cir. 1998) (“We evaluate stay requests under the
  5
   The same standard for obtaining a stay of removal applies to a request
for a stay of voluntary departure. El Himri v. Ashcroft, 344 F.3d 1261,
1262 (9th Cir. 2003).
                      RIVERA v. MUKASEY                    16133
same standards employed by district courts in evaluating
motions for preliminary injunctive relief.”). Instead of exam-
ining the petitioner’s “probability of success on the merits and
the possibility of irreparable injury,” or whether “serious legal
questions are raised and the balance of hardships tips sharply
in petitioner’s favor,” id., we summarily fail to consider the
motions, resulting in de facto grants. Whether borne out of the
perceived efficiency of such summary grants or out of com-
passion for the petitioners, the policy may be at least partly
responsible for the enormous backlog of immigration cases in
our circuit. See EOIR, Fact Sheet: BIA Streamlining 2
(Sept. 15, 2004), http://www.usdoj.gov/eoir/press/04/
BIAStreamlining2004.pdf (noting the dramatic increase in
appeals of BIA decisions and recognizing that routine grants
of stays create incentives for increased filings of petitions).
Congress enacted the IIRIRA in part so that stays of removal
and voluntary departure no longer would be automatic. It is
not appropriate that, in the face of such guidance, we extend
petitioners’ stays any further.

   Rivera’s voluntary departure claim is utterly meritless. The
IJ’s initial grant was barred by statute and the BIA appropri-
ately corrected it. The only case authority which Rivera relies
upon is expressly inapplicable. She repeatedly misstates in her
brief that the IJ granted 60 days for voluntary departure—a
convenient error that, if true, would have made her argument
colorable. It is unacceptable that such a claim could allow her
to remain in the country for so much longer than contem-
plated by the BIA and by Congress.

  Petition for review DENIED.



GRABER, Circuit Judge, specially concurring:

   I concur fully in the opinion except for its final four para-
graphs. Those paragraphs, in my view, encompass unneces-
sary dicta on issues that are not before us.